Case: 19-10580      Document: 00515168386         Page: 1    Date Filed: 10/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 19-10580                             FILED
                                  Summary Calendar                    October 22, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESSE GUZMAN,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 5:07-CR-35-1


Before HIGGINBOTHAM, HO, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Jesse Guzman appeals the denial of his request to modify a restitution
order under 18 U.S.C. § 3664(k) based on medical and financial hardship.
When Guzman’s cryptic contentions are liberally construed, he appears to
challenge both the district court’s original restitution order, which was part of
his 2007 sentence for bank robbery and making false threats, and his




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10580    Document: 00515168386     Page: 2   Date Filed: 10/22/2019


                                 No. 19-10580

restitution payment plan under the Inmate Financial Responsibility Program
(IFRP) administered by the Bureau of Prisons (BOP).
      In an earlier appeal, we explained that Guzman can challenge the IFRP
plan only in a petition under 28 U.S.C. § 2241 after exhausting administrative
remedies. United States v. Guzman, 560 F. App’x 426, 427 (5th Cir. 2014)
(citing United States v. Diggs, 578 F.3d 318, 319-20 (5th Cir. 2009)). We also
explained that § 3664(k) allows a challenge to the district court’s original
restitution order but not to the IFRP plan. Id. The district court did not
acknowledge that the BOP’s authority to administer an IFRP plan is not
absolute but can be challenged under § 2241, and it did not acknowledge that
§ 3664(k) permits a court to adjust a restitution “payment schedule . . . as the
interests of justice require.” § 3664(k) (emphasis added). Regardless, we may
affirm the judgment on any ground apparent from the record. See Ballard v.
Burton, 444 F.3d 391, 401-02 (5th Cir. 2006); Bramblett v. Comm’r of Internal
Revenue, 960 F.2d 526, 530 (5th Cir. 1992).
      Instead of filing a proper § 2241 petition and asserting that he exhausted
BOP remedies, Guzman filed the same sort of vague, anomalous motion for
relief that we previously rebuffed. In the present appeal, he fails to mention
§ 2241 or to assert that he has exhausted administrative remedies. He has
thus failed to show that he is entitled to any modification of the IFRP plan
under § 2241.
      In addition, Guzman fails to articulate any basis for relief under
§ 3664(k). He argues about his inability to work in prison, but he does not
request any specific relief from the original judgment, which orders him to pay
$100 per month while on supervised release.
      Guzman has shown no entitlement to relief under § 2241, § 3664, or any
other statute. Thus, the judgment is AFFIRMED.



                                       2